                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PENSION PLAN FOR PENSION TRUST
                                   7     FUND FOR OPERATING ENGINEERS, et                 Case No. 17-cv-02261-HSG
                                         al.,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                        Plaintiffs,                       JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION TO GRANT
                                                 v.                                       THE PLAINTIFFS’ MOTION FOR
                                  10                                                      DEFAULT JUDGMENT
                                         MARK PARR, et al.,
                                  11                                                      Re: Dkt. No. 83, 74
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court has reviewed Magistrate Judge Beeler's Report and Recommendation to Grant
                                  14
                                       the Plaintiffs’ Motion for Default Judgment. The time for objections has passed and none were
                                  15
                                       filed. The Court finds the Report correct, well-reasoned and thorough, and adopts it in every
                                  16

                                  17   respect. Accordingly,

                                  18          IT IS HEREBY ORDERED that the Motion for Default Judgment is GRANTED. The

                                  19   Clerk shall enter judgment in accordance with the Report and Recommendation and close the file.
                                  20          IT IS SO ORDERED.
                                  21
                                       Dated: January 16, 2020
                                  22

                                  23
                                                                                                   ________________________
                                  24
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  25                                                               United States District Judge

                                  26

                                  27

                                  28
